Title: To George Washington from Thomas Mifflin, 20 May 1794
From: Mifflin, Thomas
To: Washington, George


               
                  Sir
                  Phila. 20 May 1794
               
               In compliance with your request, communicated by the Secretary at War, in his letter of the 19. current, I have the honor to inform you, that orders were immediately issued to the Adjutant General, for organizing, arming, and equipping, according to law, 10,768 of the Militia of Pennsylvania, officers included; agreably to your requisition, founded on the Act of Congress, entitled "An Act directing a detachment from the Militia of the United States."  Of those orders; of the Roll stating the quota of the several Brigades [of] this Commonwealth; and of a
                  
                  letter to the Adjutant General, calling for such information as may eventually enable me to guard against the want of arms and equipments, I have, for your satisfaction, inclosed authenticated copies: and, permit me to assure you, Sir, that I shall with the utmost chearfulness take the most effectual measures in my power, for organizing arming and equipping, according to law, not only the detachment comprised in your requisition, but the whole Militia of Pennsylvania. I am, with perfect respect, Sir, Yr most obedt Hble Ser.
            